Brewer, J.,
concurring: I concurred in the decision of this case in the first instance, and did so for reasons stated in the present opinion written by Mr. Justice Valentine. The opinion in the Reddick case never seemed to me right. I concurred in following it in the Huber case, upon the ground of stare decisis. But where an information alleges certain facts, a general verdict seems to me equivalent to a finding that all those facts are true. Suppose, to this information, defendant had pleaded “guilty:” what would such plea admit, and what sentence could be pronounced? When the plea is “not guilty,” and the jury find that he is guilty, is not that finding as broad and comprehensive as a plea of guilty? But I do not care to discuss the question. I wish simply to state the reasons for my concurrence. I am willing to abide by the decisions in the Reddick and Huber cases whenever the exact question in them is presented, but I think that going a step beyond would be simply heaping error on error.
I also, with some hesitation, concur in the order setting aside the judgment and remanding the defendant for a new sentence. I think that the section of the statute referred to is obligatory; that it is error to disregard it, and that the fact that the defendant was informed of the verdict, etc., should appear upon the record. If the record was perfectly silent in this respect, the question would not be so doubtful; but it is not a very strained inference from its language to hold that he was informed of the verdict and given an opportunity to show cause why judgment should not be pronounced. Still, as this is a grave offense, and the punishment the highest known to the law, it is probably right that the order be made setting aside the judgment.